Citation Nr: 1017238	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  04-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
pneumonia.  


REPRESENTATION

Veteran is represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1963 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2002 and in September 
2003 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 2006, the Board reopened the claim of service 
connection for posttraumatic stress disorder and remanded the 
claim for further development.  As the requested development 
has been completed, further action to ensure compliance with 
the remand directive is not required.  Stegall v. West, 11 
Vet. App. 268 (1998).

The reopened claim of service connection for residuals of 
pneumonia is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in combat, posttraumatic stress 
disorder was not diagnosed in service, and other than the 
Veteran's statements there is no credible evidence of the 
alleged noncombat in-service stressor to support the 
diagnosis of posttraumatic stress disorder. 

2.  In October 1997, the Board denied the claim of service 
connection for residuals of pneumonia.

3.  The additional evidence presented since the Board's 
decision in October 1997 relates to an unestablished fact 
necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009). 

2.  The Board decision in October 1997, denying service 
connection for residuals of pneumonia, is final.  38 U.S.C.A. 
§ 7104(a), (b) (West 2002).

3.  New and material evidence has been presented since the 
decision of the Board in October 1997, and the claim of 
service connection for residuals of pneumonia is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

On the question of whether new and material evidence has been 
presented to reopen the claim of service connection for 
residuals of pneumonia, as the claim is reopened, VCAA notice 
in this context need not be addressed further.

Duty to Notify

On the claim of service connection for posttraumatic stress 
disorder, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), when VA receives a complete or substantially 
complete application for benefits, it will notify the 
claimant of the following: (1) any information and medical or 
lay evidence that is necessary to substantiate the claim, (2) 
what portion of the information and evidence VA will obtain, 
and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, 
respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection for posttraumatic stress 
disorder, the RO provided pre- and post- adjudication VCAA 
notice by letters, dated in March 2002 and in August 2006.  
The Veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the general provisions for 
the effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case dated in August 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

On the claim of service connection for posttraumatic stress 
disorder, under 38 U.S.C.A. § 5103A, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The RO has obtained the 
service treatment records, personnel records, and VA 
treatment records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim because there is no credible evidence of the alleged 
noncombat in-service stressor and without credible supporting 
evidence, the in-service element of the claim under 38 C.F.R. 
§ 3.159(c)(4)(i)(B) is not substantiated and, therefore, a 
medical examination or medical opinion is not required to 
decide the claim under the duty to assist. 38 C.F.R. § 
3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Posttraumatic Stress Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability first 
diagnosed after service, when all of the evidence, including 
that pertinent to service, shows that it was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, service connection for posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  


If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy and 
posttraumatic stress disorder was not diagnosed in service, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
statements must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App.  389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  Furthermore, service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat in-service stressor.  Doran v. Brown, 6 
Vet. App. 283 (1994).  

Facts and Analysis

After review of the claims file, the Board finds that 
entitlement to service connection under a diagnosis other 
than posttraumatic stress disorder is not currently before 
the Board.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The Veteran's alleged noncombat in-service stressor was an 
incident in Germany in 1965 when a rocket launcher 
malfunctioned and exploded near the Veteran's work area.  The 
Veteran provided the name of a person he asserted was 
injured.


The service treatment records contain no compliant, finding, 
history, symptom, treatment, or diagnosis of posttraumatic 
stress disorder or of the alleged noncombat in-service 
stressor. 

On the basis of the service treatment records alone, 
posttraumatic stress disorder was not diagnosed in service 
and service connection under 38 U.S.C.A. 1110 and 1131 and 38 
C.F.R. § 3.303(a) and § 3.304(f) is not established. 

After service VA records show that posttraumatic stress 
disorder was diagnosed in 1999.  

Pursuant to the Board's remand, with the information provided 
by the Veteran about the alleged noncombat in-service 
stressor (unit, location, date, and name of an individual 
involved), the U.S. Army and Joint Services Records Research 
Center (JSRRC) was unable to conduct a search to verify the 
alleged stressor.  

To the extent that the Veteran declares that he has 
posttraumatic stress disorder related to service, 
posttraumatic stress disorder is not a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).  

Also by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f). 

Under certain circumstances, lay evidence can be competent to 
establish a diagnosis of a simple medical condition. Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer)).

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, 
that is, a diagnosis that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. § 
3.304(f).  For this reason, posttraumatic stress disorder is 
not a simple medical condition that a lay person is competent 
to identify.

As a lay person, the Veteran is not qualified, that is, he is 
not competent, through education, training, or experience to 
offer a medical diagnosis of posttraumatic stress disorder.  
Because the Veteran's statements are not competent evidence, 
the statements are excluded, that is, not admissible, as 
evidence that the Veteran has posttraumatic stress disorder 
related to service based on his lay opinion.

Also, although lay evidence can be competent to establish a 
diagnosis when a layperson reports a contemporaneous medical 
diagnosis or a lay person is describing symptoms at the time 
which supports a later diagnosis by a medical professional, 
Jandreau at 1377, there is no credible supporting evidence of 
the alleged noncombat in-service.  And an opinion by a 
medical health professional based on post-service examination 
of the Veteran cannot be used to establish the occurrence of 
in-service stressor.  Moreau v. Brown, 9 Vet. App. 389 
(1996). 

Also, the Veteran's statements alone are not sufficient to 
establish the occurrence of the alleged noncombat in-service 
stressor, and his statements must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

As a diagnosis of post-traumatic stress disorder under 38 
C.F.R. § 3.304(f) is predicated on credible supporting 
evidence that the alleged noncombat in-service stressor 
occurred, and as there is no such credible supporting 
evidence in this case, the diagnosis of posttraumatic stress 
disorder can not be linked to service.

The Veteran does not assert that he was in combat. 

Since there is no evidence that the Veteran was in combat or 
of a diagnosis of posttraumatic stress disorder in service or 
of credible evidence of the alleged noncombat in-service 
stressor, the Board rejects the current diagnosis of 
posttraumatic stress disorder as related to service.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

New and Material Evidence Claim 

Residuals of Pneumonia

The claim of service connection for residuals of pneumonia 
had been previously denied in a decision by the Board in 
October 1997, and the Board's decision is final.  38 U.S.C.A. 
§ 7104.

In the decision, the Board found that there was no competent 
evidence that linked  acute pneumonia and upper respiratory 
infections in service to the post-service pulmonary fibrosis 
and chronic bronchitis. 

Although the prior Board decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

For the limited purpose of determining whether the additional 
evidence is new and material, the additional evidence is 
presumed credible unless the evidence is beyond the 
competency of the person making the assertion or the evidence 
is inherently incredible.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992); King v. Brown, 5 Vet. App. 19 (1993). 
Evidence Previously Considered

At the time of the Board decision in October 1997, the 
service treatment records showed that in August 1965 the 
Veteran complained of a sore throat and a hacking cough.  A 
throat culture showed pneumococci and the assessment was 
bronchitis.  In September 1965, a sputum culture was positive 
for streptococci, and chest X-ray showed an infiltrate in the 
right lower lobe of the lung.   In March 1966, a throat 
culture showed streptococci, and chest X-rays were normal.  
In October 1966, the Veteran was treated for a persistent 
cough and chest pain, a chest X-ray was normal.  On 
separation examination, the Veteran gave a history of a chest 
pain.  On physical examination, the lungs and chest were 
evaluated as normal and a chest X-ray was negative.

After service in August 1992, a VA X-ray showed a density in 
the left perihilar region.  In November 1992, the Veteran was 
treated for pneumonitis.  In August 1993, history included 
pneumonia during service.  A CT scan showed a perihilar 
fibrosis.  The diagnoses were pneumonitis by history in 
service, left perihilar fibrosis, and chronic bronchitis. 

Additional Evidence

Since the Board decision in 1997, VA records show that in 
March 1999 a VA physician stated that it was certainly 
reasonable that the history of pneumonia in service could 
have led to pulmonary fibrosis.

Analysis 

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, evidence that the post-service 
pulmonary health problems are related to respiratory symptoms 
in service.

As this evidence relates to an unestablished fact necessary 
to substantiate the claim, that is, an association between 
the pulmonary symptoms in service and pulmonary problems 
after service, as the lack of such evidence was the basis for 
the previous denial of the claim, and as the additional 
evidence establishes a reasonable possibility of establishing 
the claim, the evidence is new and material and the claim is 
reopened. 


ORDER

Service connection for posttraumatic stress disorder is 
denied.

As new and material evidence has been presented, the claim of 
service connection for residuals of pneumonia is reopened, 
and to this extent only, the appeal is granted.




REMAND

Although the Board has reopened the claim of service 
connection for residuals of pneumonia as the RO has not 
considered the claim on the merits in the first instance, 
further procedural due process is need before the Board can 
decide the claim on the merits.  

Accordingly, the claim is REMANDED for the following action:

Adjudicate the claim of service 
connection for residuals of pneumonia, 
including pulmonary fibrosis and 
bronchitis, on the merits, considering 
all the evidence of record, including 
the statement of the VA physician in 
March 1999 and the opinions of the VA 
examiners, who conducted examinations in 
January 2000 and in August 2003.   

If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


